DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz et al in view of Himes et al (“Cannabinoids in Exhaled Breath following Controlled Administration of Smoked Cannabis“ Clin Chem. 2013 December ; 59(12): 1780–1789.
Regarding claims 1-2 and 11-12, Paz et al teach an apparatus and method comprising: a sampling module operable to receive one or more breath samples of a subject (Para. 0032); a processing unit operatively coupled to the sampling module and configured to execute a first substance detection routine for detecting a level of a first substance in the breath sample and execute a second substance detection routine for detecting a level of a second substance in the breath sample (Para. 0021, 0035-0036, 0047); and an output unit operatively coupled to the processing unit and configured to output one or more signals based on the level of the first substance detected in the breath sample by the first and  second substance detection routines. (Para. 0031-0035)  
Paz is silent to the processing unit operatively coupled to the multiple sampling modules and configured to (i) use a first sampling module of the multiple sampling modules to execute a first substance detection routine for detecting a level of a first substance in the one or more breath samples during a first time period and (ii) after executing the first substance detection routine, use a second sampling module of the multiple sampling modules to execute a second substance detection routine for detecting a level of the first substance in the one or more breath samples during a second time period.  
Himes teach sampling modules of sample pads one hour before smoking and 0.5, 2, and 4 hours after smoking (pg. 7 para. 1-4: reads on first and second detection routines).  The substance detection routines include detecting THC and THC metabolites THCCOOH and CBN  (pg. 7 para. 1-4:THC metabolite detection routines read on the third detection routine).  It is desirable to perform a first detection routine to detect breath samples during a first time period prior to smoking and a second detection routine during a time period after smoking to  document a way to determine impairment by employing a breath analysis useful for law enforcement (Himes: Pg. 7 Discussion-Pg. 8 para. 1).  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the 
Regarding claim 3, 13, Paz/Himes teach the  data communications unit operatively coupled with the processing unit and configured to transfer data from the first substance detection routine and the second substance detection routine from the apparatus to another device separate from the apparatus. (Paz Para. 0048: circuit or device for recording, displaying or outputting flow rate measurements…”located in any other convenient location” reads on separate from the apparatus)
Regarding claim 4, 14 Paz/Himes teach the processing unit is located in a housing, and at least one of the one or more sampling modules is located in a cartridge that is configured to be releasably mated to the housing. (Para. 0048: microprocessor in annular space; Para. 0040: mouthpiece)
Regarding claim 5, 15,  Paz/Himes teach  the cartridge includes an inlet vent configured to be placed in a person's mouth to facilitate breath sample collection when the person exhales.( Para. 0040: mouthpiece)
Regarding claim 6-7, 16-17, Paz/Himes teach  the first substance detection includes a cannabinoid selected from a group consisting of: tetrahydrocannabinol (THC), cannabinol (CBN), 11-Hydroxy-A9-tetrahydrocannabinol (110H-THC), 11-nor-9-Carboxy-THC (THC-COOH), and one or more metabolites of cannabis. (Paz: Para. 0021; Himes: pg. 7 para. 1-4:THC metabolite detection routines read on the third detection routine)
Regarding claim 8, 18, Paz/Himes teach the first substance includes a first metabolite of tetrahydrocannabinol (THC), the processing unit is further configured to execute a third substance detection routine for detecting a level of a second metabolite of THC different from the first metabolite of THC. (Para. 0021, 0032; Himes: pg. 7 para. 1-4:THC metabolite detection routines at first time period and later time points after smoking)
Regarding claim 9, 19,  Paz/Himes teach the second substance detection routine is selected from the group consisting of: mass spectrometry, gas chromatography mass spectrometry, high-pressure mass spectrometry, liquid chromatography mass spectrometry, and two-dimensional gas chromatography mass spectrometry. (Paz: Para. 0034; Himes pg. 1 Methods “liquid chromatography-tandem mass spectrometry”)
Regarding claim 10, 20, Paz/Himes teach the processing unit is configured to execute the first substance detection routine and the second substance detection routine sequentially. (Himes pg. 7 para. 1-4: 1 hour before and 0.5, 2, and 4 hours after smoking reads on executing first and second detection routines sequentially)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798